                 Case 2:21-cr-00084-MCE Document 19 Filed 07/21/21 Page 1 of 3




 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   MATTHEW THUESEN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          2:21-CR-00084-MCE
12                          Plaintiff,
                                                        APPLICATION AND ORDER FOR
13   v.                                                 MONEY JUDGMENT
14   AKOP ATOYAN,
15
                            Defendant.
16
17          On or about July 15, 2021, defendant Akop Atoyan entered a guilty plea to conspiracy to commit
18   health care fraud in violation of 18 U.S.C. § 1349 (Count One) and conspiracy to pay and receive health
19   care kickbacks in violation of 18 U.S.C. § 371 (Count Two), as charged in the Information.
20          As part of his plea agreement with the United States, defendant Akop Atoyan agreed to forfeit
21   voluntarily and immediately $2,525,363, as a personal money judgment pursuant to Fed. R. Crim. P.
22   32.2(b)(1), which reflects a reasonable compromise between the parties for forfeiture purposes
23   concerning the proceeds the defendant obtained as a result of violations of 18 U.S.C. §§ 371 and 1349 to
24   which he has pled guilty. See Defendant Atoyan’s Plea Agreement ¶ II.F. Plaintiff hereby applies for
25   entry of a money judgment as follows:
26          1.       Pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), 28 U.S.C. § 2461(c), and Fed. R.
27   Crim. P. 32.2(b)(1), the Court shall impose a personal forfeiture money judgment against defendant
28   Akop Atoyan in the amount of $2,525,363.
                 Case 2:21-cr-00084-MCE Document 19 Filed 07/21/21 Page 2 of 3


 1          2.       The above-referenced personal forfeiture money judgment is imposed based on defendant

 2   Akop Atoyan’s convictions for violating 18 U.S.C. §§ 371 and 1349 (Counts One and Two). Said

 3   amount reflects a reasonable compromise between the parties for forfeiture purposes concerning the

 4   proceeds the defendant obtained, which the defendant agreed is subject to forfeiture based on the

 5   offenses of conviction. Any funds applied towards such judgment shall be forfeited to the United States

 6   of America and disposed of as provided for by law.

 7          3.       Payment of the personal forfeiture money judgment should be made in the form of a

 8   cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:

 9   Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA 95814. An initial payment of at least

10   $25,000 is due on or before the date of sentencing. Prior to the imposition of sentence, any funds

11   delivered to the United States to satisfy the personal money judgment shall be seized and held by the

12   U.S. Marshals Service, in its secure custody and control. Any funds paid to victims through restoration

13   or remission shall be credited to the defendant’s restitution obligation.

14   DATED: 7/19/2021                                      PHILLIP A. TALBERT
                                                           Acting United States Attorney
15
16                                                         /s/ Matthew Thuesen
                                                           MATTHEW THUESEN
17                                                         Assistant U.S. Attorney
18

19
20
21
22
23
24
25
26
27
28

                                                          2
               Case 2:21-cr-00084-MCE Document 19 Filed 07/21/21 Page 3 of 3


 1                                                    ORDER

 2          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

 3   defendant Akop Atoyan in the amount of $2,525,363. Payment of the personal forfeiture money

 4   judgment should be made in the form of a cashier’s check made payable to the U.S. Marshals Service,

 5   and sent to the U.S. Attorney’s Office, Attn: Asset Forfeiture Unit, 501 I Street, Suite 10-100,

 6   Sacramento, CA 95814. An initial payment of at least $25,000 is due on or before the date of

 7   sentencing.

 8          Any funds applied towards such judgment shall be forfeited to the United States of America and

 9   disposed of as provided for by law. Prior to the imposition of sentence, any funds delivered to the

10   United States to satisfy the personal money judgment shall be seized and held by the U.S. Marshals

11   Service, in its secure custody and control. Any funds paid to victims through restoration or remission

12   shall be credited to the defendant’s restitution obligation.

13          IT IS SO ORDERED.

14   Dated: July 21, 2021

15
16
17
18

19
20
21
22
23
24
25
26
27
28

                                                           3
